DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
Response to Amendment
 This Office Action is in response to applicant’s response filed 6/2/2022 wherein claims 1-3, 6, 16, 18, and 20 are amended, no claims are canceled, no new claims added, and claims 7-8, 10-15, 17 and 19 are previously withdrawn. Therefore, Claims 1-20 are currently pending wherein claims 7-8, 10-15, 17 and 19 are withdrawn.
The Applicant’s amendment to the claims has overcome each and every claim objection previously set forth in the Final Rejection dated 1/12/2022. Therefore, each and every claim objection previously set forth in the Final Rejection dated 1/12/2022 is withdrawn.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Applicant’s First Argument Pages 5-6
	The Applicant begins the first argument by summarizing the disclosures of the prior art of Gelfand et al. (US 2005/0192638 A1; hereinafter referred to as Gelfand) and Fishman et al. (US 2005/0028816 A1; hereinafter referred to as Fishman).
	The Applicant then states the following:
	“There is no teaching, suggestion in either of the cited references that the device synchronization feature in the Fishman inhaler would be useful or incorporated into an implanted IV controlled dosing system as these are non-analogous technologies. Inhalers and IVs are entirely different classes of medical devices.”
	The Examiner traverses this argument. 
Firstly, the Examiner did not incorporate or modify the synchronization feature in the Fishman inhaler into the intravenous catheter of Gelfand. Therefore, the Applicant’s argument regarding there being no teaching, suggestion to use or incorporate the synchronization feature of Fishman within the implanted IV controlled dosing system of Gelfand is moot.
Contrary to the Applicant’s alleging the incorporation of a synchronization feature pages 5-6 of the Final Rejection dated 1/12/2022 recited the following:
	“Gelfand discloses…
a secured access control mechanism (Fig. 4, #408) positioned between the access point and the at least one lumen (See Fig. 4, which shows the access control mechanism #408 between the access point #403 and the at least one lumen of the cannula #106), wherein said access control mechanism receives a request to open (See [0047] “The valve is normally closed. When it is forced open by the pump electronic control circuitry 409”) before selectively allowing fluid communication between the at least one access point and the at least one lumen (See [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”)…
However, Gelfand is silent with regards to the access control mechanism verifies the authenticity of the request to open before selectively allowing fluid communication.
	Nonetheless, Fishman teaches (Fig. 12) an access control mechanism (510) verifying the authenticity of the request to open before selectively allowing fluid communication (See [0296] “If the hardwire communication block 560…receives a signal…the processor/controller 510 compares the signal with the pre-determined signal stored in the data block 524 to verify the authenticity of the signal. If the received signal is identical to the pre-set signal stored in the data block 524, the processor/controller 510 recognizes the received signal as authentic and directs the primary control valve 382a to open”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the protected port or catheter of Gelfand with a teaching of Fishman such that the access control mechanism verifies the authenticity of the request to open. One of ordinary skill in the art would have been motivated to make this modification, as the authentication mechanism can reduce the risk or abuse of medication such as analgesic gases (See [0297] of Fishman).”
	As reiterated above, the Examiner is modifying the secure access control mechanism of the protected port or catheter of Gelfand with a teaching of Fishman such that the secure access control mechanism verifies the authenticity of the request to open before selectively allowing fluid communication. The pump electronic control circuitry of Gelfand would be modified in view of the teaching of Fishman such that the control circuitry could verify the authenticity of the signal with a pre-set signal stored within the control circuitry. If the signal is authenticated then a valve such as the valve 408 taught by Gelfand and Fishman would be opened. 
In addition, nowhere within the Examiner’s Final Rejection was the synchronization feature recited nor would it be necessary as the protected port or catheter of Gelfand teaches all the limitations of the claimed invention barring the access control mechanism verifying the authenticity of the request to open before selectively allowing fluid communication. The Examiner finished the modification by explaining that one of ordinary skill in the art would have been motivated to make this modification as the authentication mechanism can reduce the risk of misuse or abuse of medication such as analgesic gases. 
	The Examiner agrees with the Applicant’s statement that inhalers and IVs are different classes of medical devices. However, an inhaler and an IV are not non-analogous art. The IV and inhaler respectively of Gelfand and Fishman both introduce media into the body and therefore would be considered analogous art. One of ordinary skill would refer to a teaching of Fishman to modify the protected port or catheter of Gelfand with a teaching of Fishman to reduce the risk of misuse or abuse of medication by not allowing a valve to open unless the signal is authenticated. Therefore, the Examiner does not find the argument that Gelfand and Fishman are non-analogous art as persuasive. 
The Applicant continues their argument by stating the following:
“Further, Gelfand already includes a timing and a control circuit in a singular device for dosing so the interface that synchronizes two disparate co-functioning devices is completely necessary.
Finally, even if the synchronization circuitry of Fishman were to be added to Gelfand such an arrangement does not overcome the principal issue in Gelfand where the device provides a prime location for the user to inject the illicit drug of their choosing into the reservoir. The user can simply wait for the device to operate at the preprogrammed times and deliver their chosen narcotic along with the prescribed drug. Fishman would not prevent operation, it would just wait for a signal demonstrating the operational devices were in synch.
In contrast, in the claims as amended, the present device is not a timed delivery system. Instead, the device only operates in a secure environment in response to a verified request from an authorized physician. In this manner it prevents a patient from using the medical delivery catheter as a means for convenient injection of illicit substances”
The Examiner traverses this argument. As previously explained the Examiner is not incorporating or using the synchronization feature described by the Applicant within the modification. The Examiner modified the control mechanism of the protected port or catheter of Gelfand with a teaching of Fishman such that the access control mechanism verifies the authenticity of the request to open before selectively allowing fluid communication. Therefore, the argument regarding the synchronization circuitry/feature is moot.
	Finally, the claims do not explicitly recite that the device is not a timed delivery system. The protected port or catheter of Gelfand is a secured environment as the valve 408 allows for selective fluid communication between the at least one access point and the at least one lumen, which according to the current amended claims is what is required to read upon the invention described. 
	Based on the explanation above the Examiner finds the Applicant’s arguments to be unpersuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand (US 2005/0192638; hereinafter “Gelfand”) in view of Fishman et al. (US 2005/0028816; hereinafter “Fishman”).
With regards to claim 1, Gelfand discloses a protected port or catheter (see Fig. 4) to prevent unauthorized users from injecting fluids, comprising: 
a cannula (Fig. 4, #106) having at least one lumen (see Fig. 4 and the lumen of cannula #106);
at least one access point (Fig. 4, #403) in fluid communication with the at least one lumen of the cannula (see Fig. 4 which shows the fluid communication between the at least one lumen of cannula #106 and the access point #403); and 
a secured access control mechanism (Fig. 4, #408) positioned between the at least one access point and the at least one lumen (see Fig. 4, which shows the access control mechanism #408 between the access point #403 and the at least one lumen of the cannula #106), wherein said secured access control mechanism receives a request to open (see [0047] “The valve is normally closed. When it is forced open by the pump electronic control circuitry 409”) before selectively allowing fluid communication between the at least one access point and the at least one lumen (see [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”).
	However, Gelfand is silent with regards to the secured access control mechanism verifies the authenticity of the request to open before selectively allowing fluid communication. 
	Nonetheless, Fishman teaches (Fig. 12) a secured access control mechanism (510) verifying the authenticity of the request to open before selectively allowing fluid communication (See [0296] “If the hardwire communication block 560…receives a signal…the processor/controller 510 compares the signal with the pre-determined signal stored in the data block 524 to verify the authenticity of the signal. If the received signal is identical to the pre-set signal stored in the data block 524, the processor/controller 510 recognizes the received signal as authentic and directs the primary control valve 382a to open”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the secured access control mechanism of the protected port or catheter of Gelfand with a teaching of Fishman such that the secured access control mechanism verifies the authenticity of the request to open before selectively allowing fluid communication. One of ordinary skill in the art would have been motivated to make this modification, as the authentication mechanism can reduce the risk of misuse or abuse of medication such as analgesic gases (See [0297] of Fishman).
	The protected port or catheter of Gelfand modified in view of Fishman will hereinafter be referred to as the protected port or catheter of Gelfand and Fishman.
With regards to claim 2, the protected port or catheter of Gelfand and Fishman the claimed invention of claim 1, and Gelfand further teaches that the secured access control mechanism (Fig. 4, #408) is operable between a closed position and an open position (See [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”).
With regards to claim 3, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 1, and Gelfand further teaches that an actuator (Fig. 4, #409) configured to operate the secured access control mechanism (Fig. 4, #408) between an open position and a closed position (See [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”).
With regards to claim 4, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 3, and Gelfand further teaches a control circuit (Fig. 4, #410) configured to operate the actuator (Fig. 4, #409; see [0047] “The communication electronics 410 allows the physician to reprogram the pump altering the amount and frequency of drug delivery as well as to interrogate the device.” The control circuit is capable of operating the actuator because reprograming the pump alters the duration of time the access control mechanism remains open and/or closed and alters the frequency of the opening and closing of the access control mechanism.).
With regards to claim 5, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 4, and Gelfand further teaches a power source (Fig. 4, #411) configured to power the control circuit (Fig. 4, #410) and actuator (Fig. 4, #409; see [0047] “The internal battery 411 supplies energy to the electronics and the valve.” The control circuit #410 and the actuator #409 are electronic components. Therefore, the internal battery #411 provides power to them.).
With regards to claim 6, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 1, and Gelfand further teaches that the secured access control mechanism (Fig. 4, #408) is at least one valve (See [0047] “a valve 408”).
With regards to claim 9, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 1, and Gelfand further teaches that the at least one access point (Fig. 4, #403) comprises a cap (See Fig. A below) with a connector (Fig. 4, #406) for receiving a syringe or an intravenous line (See Fig. 4 and [0047] “To refill the pump a needle 405 is used to puncture the skin and the pump reservoir septum 406”).

    PNG
    media_image1.png
    337
    588
    media_image1.png
    Greyscale

With regards to claim 16, Gelfand discloses a protected port or catheter (See Fig. 4) to prevent unauthorized users from injecting fluids, comprising:
a cannula (Fig. 4, #106) having at least one lumen (see Fig. 4 and the lumen of cannula #106);
at least one cap (see Fig. A above) having a secured access point (Fig. 4, #403) therein, the secured access point being in fluid communication with the at least one lumen of the cannula (see Fig. 4 which shows the fluid communication between the at least one lumen of cannula #106 and the access point #403); and 
an access control mechanism (Fig. 4, #408) proximate the secured access point (see Fig. 4 which shows the access control mechanism #408 proximate the access point #403), wherein the access control mechanism receives a request to open (see [0047] “The valve is normally closed. When it is forced open by the pump electronic control circuitry 409”) before selectively allowing access to the secured access point (see [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”).
However, Gelfand is silent with regards to the access control mechanism verifies the authenticity of the request to open before selectively allowing access to the secured access port. 
Nonetheless, Fishman teaches (Figs. 11B-C and 12) an access control mechanism (510) verifying the authenticity of the request to open before selectively allowing access to the secured access port (see at 381a for the location of the secured access port in Figs. 11B-C; see [0296] “If the hardwire communication block 560…receives a signal…the processor/controller 510 compares the signal with the pre-determined signal stored in the data block 524 to verify the authenticity of the signal. If the received signal is identical to the pre-set signal stored in the data block 524, the processor/controller 510 recognizes the received signal as authentic and directs the primary control valve 382a to open”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the access control mechanism of the protected port or catheter of Gelfand with a teaching of Fishman such that the access control mechanism verifies the authenticity of the request to open before selectively allowing access to the secured access port. One of ordinary skill in the art would have been motivated to make this modification, as the authentication mechanism can reduce the risk of misuse or abuse of medication such as analgesic gases (see [0297] of Fishman).
	The protected port or catheter of Gelfand modified in view of Fishman will hereinafter be referred to as the protected port or catheter of Gelfand and Fishman
With regards to claim 18, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 16, and Gelfand further teaches that the access control mechanism (Fig. 4, #408) is at least one valve (See [0047] “a valve 408”) in fluid communication between the secured access point (Fig. 4, #403) and the at least one lumen of the cannula (See Fig. 4 and the lumen of cannula #106).
With regards to claim 20, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 16, and Gelfand further teaches:
an actuator (Fig. 4, #409) configured to operate the access control mechanism (Fig. 4, #408) between an open position and a closed position (See [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”);
a control circuit (Fig. 4, #410) configured to operate the actuator (Fig. 4, #409; see [0047] “The communication electronics 410 allows the physician to reprogram the pump altering the amount and frequency of drug delivery as well as to interrogate the device.” The control circuit is capable of operating the actuator because reprograming the pump alters the duration of time the access control mechanism remains open and/or closed and alters the frequency of the opening and closing of the access control mechanism.); and 
a power source (Fig. 4, #411) configured to power the control circuit (Fig. 4, #410) and the actuator (Fig. 4, #409; see [0047] “The internal battery 411 supplies energy to the electronics and the valve.” The control circuit #410 and the actuator #409 are electronic components. Therefore, the internal battery #411 provides power to both the control circuit and the actuator.).

Claims 1-6, 9, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand (US 2005/0192638; hereinafter “Gelfand”) in view of Kingery (US 2006/0065713 A1).
With regards to claim 1, Gelfand discloses a protected port or catheter (see Fig. 4) to prevent unauthorized users from injecting fluids, comprising: 
a cannula (Fig. 4, #106) having at least one lumen (see Fig. 4 and the lumen of cannula #106);
at least one access point (Fig. 4, #403) in fluid communication with the at least one lumen of the cannula (see Fig. 4 which shows the fluid communication between the at least one lumen of cannula #106 and the access point #403); and 
a secured access control mechanism (Fig. 4, #408) positioned between the at least one access point and the at least one lumen (see Fig. 4, which shows the secured access control mechanism #408 between the at least one access point #403 and the at least one lumen of the cannula #106), wherein said secured access control mechanism receives a request to open (see [0047] “The valve is normally closed. When it is forced open by the pump electronic control circuitry 409”) before selectively allowing fluid communication between the at least one access point and the at least one lumen (see [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”).
	However, Gelfand is silent with regards to the secured access control mechanism verifies the authenticity of the request to open before selectively allowing fluid communication. 
	Nonetheless, Kingery teaches the secured access control mechanism (22) verifies the authenticity of the request to open before selectively allowing fluid communication (see [0041-0042] “In another variation, the controller 22 upon verification that all patient, product and system information is appropriate, sends a signal to the infusion pump 20 to actuate the pump and allow the IV fluid to be delivered to the patient…If, however, all information is not verified as being appropriate by the controller…In another mode of operation, the controller 22 sends a signal to the optional infusion pump 20, preventing the pump from being actuated”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the secured access control mechanism of the protected port or catheter of Gelfand with a teaching of Kingery such that the secured access control mechanism verifies the authenticity of the request to open before selectively allowing fluid communication. One of ordinary skill in the art would have been motivated to make this modification, in order to verify the information sent to the controller and comparing the information with the doctor’s orders and the patient’s medical information, as well as medical product identity, and expiration date (see [0040] of Kingery). Verifying the information would prevent the administration of the incorrect medication to the patient.
	The protected port or catheter of Gelfand modified in view of Kingery will hereinafter be referred to as the protected port or catheter of Gelfand and Kingery.
With regards to claim 2, the protected port or catheter of Gelfand and Kingery the claimed invention of claim 1, and Gelfand further teaches that the secured access control mechanism (Fig. 4, #408) is operable between a closed position and an open position (see [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”).
With regards to claim 3, the protected port or catheter of Gelfand and Kingery teaches the claimed invention of claim 1, and Gelfand further teaches that an actuator (Fig. 4, #409) configured to operate the secured access control mechanism (Fig. 4, #408) between an open position and a closed position (see [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”).
With regards to claim 4, the protected port or catheter of Gelfand and Kingery teaches the claimed invention of claim 3, and Gelfand further teaches a control circuit (Fig. 4, #410) configured to operate the actuator (Fig. 4, #409; see [0047] “The communication electronics 410 allows the physician to reprogram the pump altering the amount and frequency of drug delivery as well as to interrogate the device.” The control circuit is capable of operating the actuator because reprograming the pump alters the duration of time the access control mechanism remains open and/or closed and alters the frequency of the opening and closing of the access control mechanism.).
With regards to claim 5, the protected port or catheter of Gelfand and Kingery teaches the claimed invention of claim 4, and Gelfand further teaches a power source (Fig. 4, #411) configured to power the control circuit (Fig. 4, #410) and actuator (Fig. 4, #409; see [0047] “The internal battery 411 supplies energy to the electronics and the valve.” The control circuit #410 and the actuator #409 are electronic components. Therefore, the internal battery #411 provides power to them.).
With regards to claim 6, the protected port or catheter of Gelfand and Kingery teaches the claimed invention of claim 1, and Gelfand further teaches that the secured access control mechanism (Fig. 4, #408) is at least one valve (see [0047] “a valve 408”).
With regards to claim 9, the protected port or catheter of Gelfand and Kingery teaches the claimed invention of claim 1, and Gelfand further teaches that the at least one access point (Fig. 4, #403) comprises a cap (see Fig. A reiterated below) with a connector (Fig. 4, #406) for receiving a syringe or an intravenous line (see Fig. 4 and [0047] “To refill the pump a needle 405 is used to puncture the skin and the pump reservoir septum 406”).

    PNG
    media_image1.png
    337
    588
    media_image1.png
    Greyscale

With regards to claim 16, Gelfand discloses a protected port or catheter (see Fig. 4) to prevent unauthorized users from injecting fluids, comprising:
a cannula (Fig. 4, #106) having at least one lumen (see Fig. 4 and the lumen of cannula #106);
at least one cap (see Fig. A reiterated above) having a secured access point (Fig. 4, #403) therein, the secured access point being in fluid communication with the at least one lumen of the cannula (see Fig. 4 which shows the fluid communication between the at least one lumen of cannula #106 and the access point #403); and 
an access control mechanism (Fig. 4, #408) proximate the secured access point (see Fig. 4 which shows the access control mechanism #408 proximate the access point #403), wherein the access control mechanism receives a request to open (see [0047] “The valve is normally closed. When it is forced open by the pump electronic control circuitry 409”) before selectively allowing access to the secured access point (see [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”).
However, Gelfand is silent with regards to the access control mechanism verifies the authenticity of the request to open before selectively allowing access to the secured access point. 
Nonetheless, Kingery teaches the access control mechanism verifies the authenticity of the request to open before selectively allowing access to the secured access point (see [0041-0042] “In another variation, the controller 22 upon verification that all patient, product and system information is appropriate, sends a signal to the infusion pump 20 to actuate the pump and allow the IV fluid to be delivered to the patient…In another mode of operation, the controller 22 sends a signal to the optional infusion pump 20, preventing the pump from being actuated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the access control mechanism of the protected port or catheter of Gelfand with a teaching of Kingery such that the access control mechanism verifies the authenticity of the request to open before selectively allowing access to the secured access point. One of ordinary skill in the art would have been motivated to make this modification, in order to verify the information sent to the controller and comparing the information with the doctor’s orders and the patient’s medical information, as well as medical product identity, and expiration date (see [0040] of Kingery). Verifying the information would prevent the administration of the incorrect medication to the patient.
The protected port or catheter of Gelfand modified in view of Kingery will hereinafter be referred to as the protected port or catheter of Gelfand and Kingery.
With regards to claim 18, the protected port or catheter of Gelfand and Kingery teaches the claimed invention of claim 16, and Gelfand further teaches that the access control mechanism (Fig. 4, #408) is at least one valve (see [0047] “a valve 408”) in fluid communication between the secured access point (Fig. 4, #408) and the at least one lumen of the cannula (see Fig. 4 and the lumen of cannula #106).
With regards to claim 20, the protected port or catheter of Gelfand and Kingery teaches the claimed invention of claim 16, and Gelfand further teaches:
an actuator (Fig. 4, #409) configured to operate the access control mechanism (Fig. 4, #408) between an open position and a closed position (see [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”);
a control circuit (Fig. 4, #410) configured to operate the actuator (Fig. 4, #409; see [0047] “The communication electronics 410 allows the physician to reprogram the pump altering the amount and frequency of drug delivery as well as to interrogate the device.” The control circuit is capable of operating the actuator because reprograming the pump alters the duration of time the access control mechanism remains open and/or closed and alters the frequency of the opening and closing of the access control mechanism.); and 
a power source (Fig. 4, #411) configured to power the control circuit (Fig. 4, #410) and the actuator (Fig. 4, #409; see [0047] “The internal battery 411 supplies energy to the electronics and the valve.” The control circuit #410 and the actuator #409 are electronic components. Therefore, the internal battery #411 provides power to both the control circuit and the actuator.).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783